Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                       REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a computer-implemented method and system. The closest prior art, Coleman et al. (USPAP       2009/0087,029), shows a similar system, in which, obtaining a first plurality of images obtained via an image capture device; (Please note, paragraph 0101. As indicated a fuzzy logic reasoning algorithm synthesizes multi-modalities from GIS, target statistics, tactics and other military information to estimate the destination of moving targets. Then a trajectory and motion prediction algorithm is used to calculate the locations of moving targets at the next timestamp. By tracking the target movements on the digital map, the status variables of a moving target, such as position, direction, velocity and acceleration, are obtained). However, Coleman et al. fail to address: “for identifying, based at least in part on specified criteria, a first set of pixels in a first image of the first plurality of images; determining a first set of coordinates associated with the first set of pixels; generating, based at least in part on the first set of coordinates, a second set of coordinates; identifying, based at least in part on the specified criteria and a proximity to the second set of coordinates, a second set of pixels in a second image of the first plurality of images; generating a first trajectory between the first set of pixels and the second set of pixels; determining that the first trajectory corresponds to a second trajectory associated with a second plurality of images obtained via a second image capture device and output the first trajectory and the second trajectory”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, December 30, 2021